Citation Nr: 0739100	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  07-14 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1946 to 
August 1948.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims.  

The veteran's case has been advanced on the docket due to the 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); C.F.R. 
§ 20.900(c) (2007). 

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral hearing loss, if present, did not have its onset 
during active service and is not related to any in-service 
disease or injury. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir, 2004).  Required notice was completed by a 
letter dated in September 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above, as well as informing him how disability ratings 
and effective dates are calculated.  Upon receipt of this 
letter, the veteran responded that he had no further 
information or evidence to give VA to substantiate his claim 
and requested that his claim be decided as soon as possible.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and his private records 
from Dean G. Davis, M.D.  The RO has also provided the 
veteran with a VA audiological examination.  Finally, the 
veteran was offered the opportunity to testify before the 
Board at a hearing, which he initially accepted, but later 
canceled.    

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Service Connection for Hearing Loss

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran may 
be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).    

The veteran contends that he has hearing loss, which he 
attributes to noise exposure during his military service.  In 
service, the veteran reportedly worked in the engine overhaul 
facility testing engines, and later was assigned to the 
flight line of VMP 354 working on the Grunman F-74 Tigercat.  
The veteran reported that he worked on these planes both on 
the ground and flying in the backseat during testing, 
training, and gunnery practice flights, but he denied ever 
being furnished with noise protection equipment.  

The veteran's service medical records are devoid of any 
indication of hearing loss.  He was provided with two 
audiological examinations while in service, both of which 
indicated normal hearing.  

Following separation from service in 1948, the veteran did 
not seek treatment for hearing loss until October 2006, when 
he underwent a private audiological examination by Dean G. 
Davis, M.D.  A graph of the audiogram has been associated 
with the case file, but may not be interpreted by the Board.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may not interpret graphical 
representations of audiometric data).  Dr. Davis reported 
that, "after a thorough ear, nose, and throat examination, 
as well as a thorough review of the patient's audiogram, I 
have determined that the patient has tinnitus and 
sensorineural hearing loss due to noise induced trauma while 
in active military service."  There is no indication that 
Dr. Davis reviewed the veteran's service medical records.    

In March 2007, the veteran was afforded a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
40
50
LEFT
35
45
45
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner stated that the puretone 
thresholds should not be used for rating purposes, as there 
was a significant difference between the private audiogram 
conducted by Dr. Davis in October 2006 and the current 
examination, which may indicate a functional overlay.  It was 
noted that the speech recognition scores could be used since 
they were more reliable and valid results.  The VA examiner 
reviewed the claims folder, including the service medical 
records, and concluded that it was unlikely that any current 
hearing loss was due to noise exposure in military service 
and that the hearing loss was most likely due to the aging 
process.

The evidence is unclear as to whether the veteran has a 
current hearing loss disability by VA standards.  See 
38 C.F.R. § 3.385.  He was re-instructed by the VA examiner 
during puretone testing, but the reliability of the results 
was described as very questionable.  Regardless, the VA 
examiner concluded that it was unlikely that any current 
hearing loss was due to noise exposure in military service.  
This opinion was based upon review of the claims folder and 
is found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  The 
Board has considered the opinion of Dr. Davis but finds that 
it is not persuasive, as it is not shown to have been based 
on a review of the veteran's claims folder or his service 
medical records.

The veteran argues that his hearing loss is due to noise 
exposure during service.  His wife reported that she has been 
married to the veteran since 1956 and that during that time 
he has had increasing difficulty with his hearing.  She is 
competent to state that she observed that the veteran had 
difficulty hearing.  However, neither the veteran nor his 
wife is competent to attribute the veteran's hearing loss, if 
present, to any in-service disease or injury.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Additionally, there is no competent evidence of sensorineural 
hearing loss manifest to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss and that, therefore, 
the provisions of § 5107(b) are not applicable.

ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

Unfortunately, a remand is required in this case.  In October 
2006, Dr. Davis reported that he had determined that the 
veteran has tinnitus due to noise induced trauma while in 
active military service.  However, on VA examination in March 
2007, just five months later, the veteran denied any 
tinnitus.  Therefore, the VA examiner did not provide an 
opinion as to etiology.  As it is unclear whether or not the 
veteran suffers from tinnitus, remand for clarification of 
this matter is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiology examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was, in fact, 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report. 

The examiner should provide an opinion as 
whether or not the veteran has tinnitus.  
If so, the examiner should state whether 
it is at least as likely as not (50 
percent probability or greater) that 
current tinnitus had its onset during 
active service or is related to any in-
service disease or injury, including noise 
exposure.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


